DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed September 2, 2021 with respect to rejection of claims 7-11 and 21-26 under 35 U.S.C. 103 as being unpatentable over Kale et al. U.S. publication no. 2011/0144766 A1 (“Kale”) in view of Carter et al. U.S. patent no. 9,486,557 B2 (“Carter”) have been fully considered, but they are not persuasive.
Applicant argues that because of differences in the disclosed preferred manufacturing processes of the one or multi-pieced implant of Kale as compared to the disclosed DBF mixture and manufacturing processes of Carter, the combination of features as applied in the rejection would allegedly be unsatisfactory for the intended purpose of the Kale invention.  Applicant’s arguments and lines of reasoning are not found persuasive.  Among other things, it has been held that the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004).  Moreover, the court stated that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." Id.  Kale does not expressly require a so-called ‘monolithically formed implant’ to the degree suggested by Applicant’s remarks, wherein Kale’s disclosure includes, among other things, a possibility for piecing together of multiple material pieces to form the disclosed implant (see applicant’s remarks and previous prosecution remarks).  Additionally, Kale expressly 
As an aside, Scarborough et al. U.S. patent no. 10,639,157 [Applicant’s own work] appears to teach a method of demineralized bone fibers such as those of the applied in the rejection as taught by the Carter reference, wherein the molded bone fibers are rolled to form a solid implant structure in accordance with features of the Kale methods (see at least claim 1 of Scarborough). This evidence is contradictory to Applicant’s arguments and in support of Examiner’s position that the fibers of Carter are useable in the invention of Kale as applied in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 11 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kale et al. U.S. publication no. 2011/0144766 A1 (“Kale”) in view of Carter et al. U.S. patent no. 9,486,557 B2 (“Carter”).
Regarding claims 7, 8, 11 and 23-26, Kale discloses in at least the embodiment of figures 4 and paragraph [0084], although other embodiments or embodied features clearly apply, a method of augmenting fixation of a screw (7) in a bone in need of repair using an implant (220) with a composition (i.e., allograft tube or sleeve 220- figures 4A-4C; paragraph [0078]), the implant (220) comprising: at least demineralized bone (as discussed throughout disclosure); wherein the demineralized bone material forms a shape of a cylinder (figures 4), a tube (figures 
As mentioned above, Kale expressly suggests selecting sizes of implant features based on surgical procedure as an obvious matter of selectable design choice (e.g., see at least paragraphs 
In the same field of endeavor, namely bone implants including those formed of bone graft materials, Carter teaches demineralized bone implants formed by bone fibers for optimization and control of the implant/bone integration (e.g., see at least abstract, col. 4, lines 18-24, and as described throughout). Carter teaches the plurality of demineralized bone fibers (DBFs) are cut from demineralized whole bone in a direction parallel to the orientation of the collagen fibers (e.g., see at least col. 4, lines 18-24). Carter teaches each of the plurality of cut DBFs have a length of between about 1cm to about 30cm (col. 6, line 33) or between about 3cm to about 10cm (col. 6, lines 36-37) or between about 3cm to about 18cm (col. 6, line 35) or between about 1cm to about 4cm (col. 6, line 33). Carter teaches the DBF may be formed as a combined mixture [set of used bone fibers and mixtures-col. 17, lines 42-45, etc. as described throughout] that is processed by a molding or wet lay process (e.g., see at least col. 14, lines 15-52, etc.).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the demineralized bone implant of Kale as a plurality of demineralized bone fibers, as taught and/or suggested by Carter, in order to optimize the implant material for a particular application with predictable results and a reasonable expectation of success.  Also note that it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and see also In reLeshin,
Regarding claim 21, Kale discloses the implant has a volume of between 0.15cm^3 to 10cm^3 (e.g., see at least paragraphs [0008], [0050]-[0051], [0055], [0057], [0059], etc.).  Volume of a tube is calculated as Vol= length * pi (outer radius-inner radius)^2.  The values given for the implant dimensions result in the claimed volume range. Moreover, Kale emphasizes each of the sizes for the diameter (radius), and length of the tube shape are selectable for a given implant size for a given surgical procedure as an obvious matter of design choice.
Regarding claim 22, Kale discloses the implant has a length of between 1cm and 10cm (e.g., see at least paragraphs [0008] and [0050] of Kale state a tube length of about 10mm to about 60mm, which is 1cm to 6cm, which falls within the claimed range).
Regarding amended language to dependent claim 26 and claims 27-29, as described supra, Kale in view of Carter teaches the invention substantially as claimed. Carter, as applied above, further teaches and/or suggests the molding process may include a fluid-assisted molding injection (a.k.a. ‘injectable slurry’ and use of ‘aqueous solution’- as described throughout- see at least col. 14, lines 22; col. 15, line 42; claim 6, etc.).
Carter further expressly suggests modification of the disclosed manufacturing methods to include known forms of molding and manufacture (e.g., see at least col. 14, lines 18-20). However, Kale in view of Carter, as applied above, is silent regarding the claimed fluid-assisted molding including the fluid-assisted injection molding or the wet lay process comprises a ratio of fluid to DBF in a range of or between 3 to 200 mls fluid, or more particularly 3 to 50mls fluid, to 1gram of DBF substantially as claimed.  
One of ordinary skill in the art at the time of the effective filing date of the invention would recognize fluid-assisted molding including fluid assisted injection molding as a well-known molding or manufacture process selectable for use with the Carter disclosure, wherein 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to form the implant of Kale in view of Carter using fluid-assisted injection molding or the wet lay process comprises a ratio of fluid to DBF in a range of or between 3 to 200 mls fluid, or more particularly 3 to 50mls fluid, as a selectable and an optimizable result effective variable (MPEP 2144.04) as an obvious matter of design choice with predictable results and a reasonable expectation of success. Also note In re Aller, 105 USPQ 233.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kale et al. U.S. publication no. 2011/0144766 A1 (“Kale”) in view of in view of Carter et al. U.S. patent no. 9,486,557 B2 (“Carter”), as applied above, and further in view of Frey et al. U.S. publication no. 2016/0007983 A1.
Regarding claim 13, as described supra, Kale in view of Carter teaches the invention substantially as claimed.
Kale in view of Carter is silent regarding the inserting or providing the implant comprises an open ended syringe comprising the implant substantially as claimed.
In the same field of endeavor, Frey teaches, tooling for insertion of an implant includes inserting or providing the implant using an open ended syringe (aka a cannulated instrument) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try using an open ended syringe for insertion of the implant in the invention of Kale in view of Carter, as taught by Frey, in order to use known surgical tooling as an obvious matter of surgical design choice or preference with predictable results and a reasonable expectation of success. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The previous applied and cited prior art remain applicable to the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARCIA L WATKINS/Primary Examiner, Art Unit 3774